Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1999, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits *998because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant, a meter reader for a utility company, voluntarily left her employment without good cause. Claimant, who lives in the City of Albany, accepted a six-month assignment in the City of Glens Falls, Warren County. At the end of the assignment, claimant declined the opportunity to continue working at the same location due to the lengthy commute and because her two teenage children were unsupervised and experiencing behavioral problems. Although claimant was placed on the employer’s rehire list in accordance with the collective bargaining agreement, the terms of the collective bargaining agreement are not dispositive of whether claimant is disqualified from receiving unemployment insurance benefits (see, Matter of Desmarais [Sweeney], 234 AD2d 839, 839-840, lv denied 90 NY2d 876).
Moreover, one who accepts employment knowing the conditions thereof cannot later invoke those conditions to demonstrate good cause for leaving such employment (see, Matter of Dunn [Sweeney], 243 AD2d 798; see, Matter of Cinque [Sweeney], 224 AD2d 912). In view of the foregoing and given the fact that continuing work was available to claimant (see, Matter of Wiater [Commissioner of Labor], 267 AD2d 578), we find no reason to disturb the Board’s decision. We also find evidence in the record to support the Board’s finding that claimant made willful false statements to obtain benefits inasmuch as claimant, aware that continuing work was available, indicated on her application for benefits that she was no longer employed due to lack of work (see, Matter of Zipes [Town of Wappinger — Commissioner of Labor], 274 AD2d 819; Matter of Attara [Permis Constr. Corp. — Commissioner of Labor], 257 AD2d 936).
Spain, J. P., Graffeo, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.